Title: From Benjamin Franklin to Mary Stevenson, 10 May 1762
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Cravenstreet May 10. 62
I received this Morning my dear Polley’s kind Present of two Tickets for the Latin Play at Hackney, enclos’d in her agreable little Letter of the 8th. for both which she will please to accept my Thanks. I am oblig’d also to Mrs. Tickell and to her for the kind Invitation of Dining on the Day of the Play. But I think we are engag’d for that Day to Dine at Hackney at Mr. Sylvanus Bevan’s, who invited us sometime since desiring we would fix a Day, and last Week we wrote him that we would wait on him Saturday the 15th. Instant, if convenient to him. If he writes in Answer, that he shall expect us on that Day, we must go; and shall go from his House to see the Play. But if that Appointment should not take Place, (which I shall know to day) then I believe we shall not see the Play, but return the Tickets. I have not yet communicated the Invitation to dine at Wanstead to the Person you mention, to whom I am sure it ought to be extreamly agreable, so can say nothing from him. Mama is well and sends her Love, &c. My best Respects to Mrs. Tickell, and believe me ever My dear Friend, Yours affectionately
B Franklin
Love to Mrs. Rooke and to Pittey.
